ORDER

PER CURIAM.
John Fox Arnold, Chaim H. Zimbalist, William Miller, Jr., Anita T. Yeckel, John Motley, Jerold Polt, Barbara Ellis, Fred Ehlers, Holly Day, and Robinwood West Community Improvement District appeal the trial court’s judgment in favor of James Cain, Lynda Cain, Robert Catlett, Stephanie Michael, Ronald Hale, John Strake, Sheryl Timberman, Louis Timber-man, and Roberta Tolpen (collectively referred to as Plaintiffs) on Counts III and V of Plaintiffs’ First Amended Petition requesting injunctive relief and a declaratory judgment. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).